Title: To James Madison from Sylvanus Bourne, 20 April 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


20 April 1802, Amsterdam. Acknowledges JM’s letter of 25 Jan., to which he would have replied before this had not the “distressing situation” of his family rendered him almost incapable of attending to business. “It is, About three weeks that Mrs Bourne (in consequence of child bearing) has been entirely deprived of her reason & suffered under the most violent fits of delirium. She still remains in the same afflicting situation—which I hope by the blessing of Heaven may soon take a favorable change when I shall specifically attend to the Object of yr requests, & transmit you the Reply.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:417–18.



   
   A full transcription of this document has been added to the digital edition.

